

JPMORGAN CHASE BANK, N.A. ELEVENTH AMENDMENT TO CREDIT AGREEMENT




THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
May 15, 2018 and is by and between FUEL TECH INC., a Delaware corporation (the
“Borrower”), the Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., a
national banking association (“Lender”).


WHEREAS, Lender and the Loan Parties are parties to a Credit Agreement dated as
of June 30, 2009 (together with the ten amendments as described below, the
“Credit Agreement”). The Credit Agreement evidences certain credit facilities
pursuant to which the Lender has made certain revolving loans to the Loan
Parties on the terms and conditions set forth therein. The Loan Parties’
obligations under the Credit Agreement were originally evidenced by that certain
Promissory Note executed by Borrower in the original principal amount of
$25,000,000.00 dated June 30, 2009 (the “Note”);


WHEREAS, pursuant to the First Amendment to Credit Agreement dated October 5,
2009, the parties corrected a scrivener's error which had occurred in Section
6.14 (b) (“Leverage Ratio”) of the Credit Agreement;


WHEREAS, pursuant to the Second Amendment to the Credit Agreement dated
November 4, 2009, the Lender waived a default of the covenant set forth in
Section
6.14(a) of the Agreement, amended the Minimum Net Income covenant, amended the
Leverage Ratio, and amended the definitions of “Permitted Acquisitions” and
“Applicable Rate”;


WHEREAS, pursuant to the Third Amendment to the Credit Agreement dated June 30,
2011, the Lender renewed and reduced the revolving credit facility evidenced by
the Note to $15,000,000.00 and adjusted the Tangible Net Worth Covenant;


WHEREAS, pursuant to the Fourth Amendment to the Credit Agreement dated June 30,
2013, the Lender extended the maturity date of the revolving credit facility
evidenced by the Note to June 30, 2015 and also amended the financial covenants
set forth at Sections 6.14(b) (“Leverage Ratio”) and 6.14(c) (“Minimum Tangible
Net Worth”) of the Credit Agreement;


WHEREAS, pursuant to the Fifth Amendment to the Credit Agreement dated June 20,
2014,, Lender made further adjustments to Section 6.14(c) of the Credit
Agreement (“Minimum Tangible Net Worth”);


WHEREAS, pursuant to the Sixth Amendment to the Credit Agreement dated June 30,
2015, Lender, among other things, renewed the Revolving Credit Facility and
extended same until June 30, 2016, changed certain pricing on the Revolving
Credit Facility, waived certain financial covenant violations, and restated
certain financial covenants;


WHEREAS, pursuant to the Seventh Amendment to the Credit Agreement dated
December 31, 2015, the parties agreed, among other things, that (i) certain
covenants

(Minimum EBITDA and Shareholder Equity) not be tested for the period ending
December 31, 2015, with the Shareholder Equity covenant to be deleted in its
entirety, (ii) a new Working Capital covenant be established and tested
beginning as of December 31, 2015, and (iii) the Minimum EBITDA covenant be
revised and tested beginning as of March 31, 2016;


WHEREAS, pursuant to the Eighth Amendment to the Credit Agreement dated May 9,
2016, the parties agreed, among other things, that (i) the Revolving Commitment
would be reduced to $5,000,000.00 after August 1, 2016, (ii) a Cash Collateral
Account satisfactory to the Lender would be in place until Maturity, and (iii)
as a result of the creation of the Cash Collateral Account all financial
covenants had been deleted;


WHEREAS, pursuant to the Ninth Amendment the Maturity Date was extended to June
28, 2019;


WHEREAS, pursuant to the Tenth Amendment the commitment amounts were modified;


WHEREAS, Fuel Tech Inc. is the guarantor of a loan facility made by Lender’s
affiliate JPMorgan Chase Bank (“China”) Company Limited, Shanghai Branch to
Beijing Fuel Tech Environmental Technologies Inc (“Borrower’s Subsidiary”).
Lender’s affiliate has agreed to extend the maturity of said loan facility to
Borrower’s Subsidiary until June 30, 2019, subject to the terms and conditions
set forth in paragraph 3 below (“Subsidiary Loan Facility”);


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:


1. The parties acknowledge the accuracy of the foregoing recitals. All
capitalized terms used herein without specific definitions should be accorded
the meanings set forth for such terms in the Credit Agreement.


2. The Borrower’s obligations for the guaranty of the Subsidiary’s debt will
continue through at least June 30, 2019 or whenever the Subsidiary’s debt is
actually repaid.


3. The obligation of the Lender to amend the Agreement of the Subsidiary Loan
Facility as herein above set forth and extend the maturity of and the
effectiveness of this Amendment, is subject to satisfaction of the following
conditions precedent:


(a) Lender, Borrower and Loan Parties shall have executed this Amendment; (b)
Borrower shall be in good standing in the States of Illinois and Delaware;
(c) Borrower shall pay all costs and fees incurred by Lender in connection with
the preparation and performance of this Amendment;

(d) There shall be no less than $6,720,000.00 in the Cash Collateral Account
until August 31, 2018; at which time the Cash Collateral Account shall be no
less than $6,220,000, provided that the Commitment to Borrower has been reduced
by $500,000; and


4. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the Borrower, Loan Parties and the Lender.


5. Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect. The Credit Agreement and its ten prior amendments as well as
the Cash Collateral Account Pledge Agreement and all rights and powers created
thereby are in all respects ratified and confirmed.


6. This Amendment has been duly authorized, executed and delivered on behalf of
the Borrower and Loan Parties pursuant to all requisite corporate authority, and
the Credit Agreement as amended hereby constitutes the legal, valid and binding
obligation of the Borrower and Loan Parties, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditor’s rights.


7. Borrower hereby certifies, represents and warrants to Lender that all
certifications, representations and warranties made by Borrower to Lender in or
in connection with the Credit Agreement and the Cash Collateral Account Pledge
Agreement were true in all material respects as of the date of the Credit
Agreement and the Cash Collateral Account Pledge Agreement and are true in all
material respects on and as of the date hereof as if made on and as of the date
hereof.


8. Borrower and the Loan Parties hereby acknowledge and agree that they have no
defenses, offsets or counterclaims to the payment of principal, interest, fees
or other liabilities owing under the Credit Agreement and the Cash Collateral
Pledge Agreement and they hereby waive and relinquish any such defenses, offsets
or counterclaims and Borrower and the Loan Parties hereby release Lender and its
respective officers, directors, agents, affiliates, successors and assigns from
any claim, demand or cause of action, known or unknown, contingent or
liquidated, which may exist or hereafter be known to exist relating to any
matter prior to the date hereof.


9. Except as otherwise specified herein, this Amendment embodies the entire
agreement and understanding between Lender and Borrower with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.


10. This Amendment may be signed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


11. This Amendment is governed and controlled by the laws of the state of
Illinois.

[Signature Page to Follow]

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date and
year specified at the beginning hereof.


BORROWER:


FUEL TECH, INC.,
a Delaware corporation


By:      Name:      Title:     








LOAN GUARANTOR:


FUEL TECH S.r.l.,
organized under the laws of the Italian Republic


By:      Name:      Title:     








LENDER:


JPMORGAN CHASE BANK, N.A.,
a national association


By:      Name:      Title:     



